Title: To John Adams from Silas Talbot, 13 July 1799
From: Talbot, Silas
To: Adams, John



Sir
Frigate Constitution 13th. July 1799

I have the honor to enclose to you, the oath I have taken the second time since I was appointed a Captain in the Navy. The first was taken before Judge Willson in Phila—on or about the 11th of June 1794 and was handed by me, to General Knox at the War Office; and it is likely that it may now be found among the files of that office I have also drawn up a short but Summary statement of my services, last War: but have left out that part of my service performed on board the Argo belonging to the United States—and have wrote to my Son, George Washington Talbot, at New York, to take a copy of a Certificate that Major Genl. Gates, gave me of my Services, on board the Argo, as I was all the time, I commanded that Vessel, under his immediate orders; and as it is a very ungracefull, task for a man to state his own Services, I chose to avoid all such parts as might be shown from the pen of a disinterested person—and therefore have directed my Son, to enclose an Accurate Copy of the Generals Certificate to your Excellency.—But if at any time the Original should be prefered, it will be furnished
I have the honor to be with the most / perfect respect sir Yr. Obdt. Hble. servt.
Silas Talbot.
I Silas Talbot Appointed a Captain in the Navy of the United States do Solemnly swear to bear true Allegiance to the United States of America and to serve them honestly, and faithfully, against all their enemies, or opposers whomsoever, and to Observe, and Obey the Orders of the President of the United States of America, and the Officers Appointed over me, and in all things to conform myself to the rules, and regulations, which now are, or hereafter may be directed.—And to the Articles of War which may be enacted by Congress for the better Government of the Navy of the United States—And that I will support the Constitution of the United States.
Silas Talbot.
Subscribed and sworn before me this 13th day of July. 1799 at Boston.
Wm. Sherburne Just Peace
It is with some degree of reluctance that I comply with a request to make a summary statement of some of my services in the military line, during the war between the United States & Great Britain. I shall be brief in my statement, as time will not permit me at present, to be particular.
In May 1775 I was elected a Captn of a company by the Legislature of Rhode Island, when I raised a complete company and marched to the camp near Boston, where I continued untill the enemy were driven out of Boston in 1776. I then marched with the army for New York, but when the army reached New London I was drafted with two hundred men to man Commodore Hopkins squadron which had just arrived at New London from a cruise. The draft was made to help the fleet bound from New London to Newport, the better to defend the ships, in case they should fall in with, as was expected, two British 20 gun ships cruising off Newport. The squadron arrived at Newport without seeing the enemy, when, I left the fleet and embarked in a small vessel with my soldiers and landed in the city of New York.
In the course of the campaign of 1776 some fire ships were equiped at New York with the view of endeavouring to destroy the British fleet and army laying near Stanton Island. When they were ready for service, the commander in chief sent for me, & requested me to take charge of a combustible Brig, to which I readily consented, though it was considered so hazardous an undertaking, that it was with great difficulty that others could be procured to command the rest. My ensign John Thomas followed my example, & took charge of a second, and was burnt to death in the flames of his vessel. I did not receive orders to execute the design of my ship untill three of the British ships of war moved up the North River 7 miles above the city. But in the night preceeding the battle of Harlaem, I received directions to run down upon the ships of war in the North River, and destroy them if possible, which were promptly attempted to be put in execution an hour before daylight, by getting the fire ship under way, & running down and boarding the Asia on her starboard bow, when I set fire to her, and with the greatest difficulty made my escape through the flames into the boat where all my men had been placed to take me off. The fire ship was fast to the Asia for some time; but at length was disengaged, so that the Asia was not burnt, but it threw the ship’s crew into such confusion & alarmed them so much that all the ships of war &c, in the North River cut and run down to their old station below the city.
The battle of Harlaem was fought in the morning after; & as the enemy had not those ships to cover their left flank as was intended, Washington gained the advantage of that day, as I have always understood.
After leaving the fire-ship I made my escape to the Jersey-shore in a boat receiving the fire of all the ships as I passed them.
In escaping through the flames my clothes upon me were all burnt; & my body also to that degree, that I did not see the light for fourteen days. Congress, on a representation of this service, thought proper to grant me a commission as Major in the army of the United States; & to make me a grant of a sum of money as a compensation for the clothes which were burnt on me.
At the latter end of the siege of Fort Mifflin, on Mud Island which was always allowed to have been well defended, I was second in command, and in the after part of the day previous to the evening of its being evacuated, when the cannonade & musketry were beyond description, I received a musket ball through my left wrist, the pain of which was almost insupportable, but binding it up, I continued at my post, untill about sunset, when I was shot down by another ball, which entered near my left hip, & yet remains in my left groin, to my great injury.
In the year 1778, at the battle of Rhode Island, under General Sullivan, I commanded in the light advance corps & commenced the action of that day personally; & such was my conduct during the battle, & activity in preparing boats for lading the army on the Island previous to the battle, that General Sullivan mentioned me very honorably to congress, in his communication of the events of that expedition.
In the same year, after the expedition above aluded to, the British stationed a large galley in the passage between Rhode Island & the Maine, mounting eight twelve pounders, which cannon had been taken out of the Flora Frigate that was sunk in the harbour, & were marked with her name. As this galley totally stopped all supplies for the army by water, and prevented all our navigation from Providence and Taunton River, which was very considerable, and also annoyed those vessels which were bound to those places. I determined to remove her if possible; & accordingly requested of General Sullivan who commanded the army, fifty men, to be drafted for the purpose. The General did not consent immediately, but at length complied. I embarked these accordingly on board a small sloop, at Providence, called the Hawk, which mounted only two three-pounders. On the second night after we were on board, the wind became fair; I got under way; passed the enemies’ fort on Rhode Island, within musket shot, & run down upon the galley laying three miles below the fort, received their fire & returned another of musketry and one three pounder, cut away the boarding nettings, drove the enemy from their quarters, & took possession of the galley, sword in hard, which was commanded by a British Lieutenant of the Navy & forty eight men, if I mistake not. After this I weighed her anchors, and run-out of the harbour & carried her safe to Connecticut, where I landed the prisoners before dark, the next day.—For this service the legislature of Rhode Island passed a law that, a sword should be presented me at the expence of that State; and Congress also thought proper, as a reward for the same service, to promote me to the rank and to give me a commission of Lieut Colonel in the service of the United States.—And I have further to add, that from the day in which I captured the galley, the British never posted any other armed vessel in the passage; so that it remained free, ever after.
Sometime after, I made arangements, & sailed twice from Providence, with three hundred men on board a large merchant ship mounted on a stage above her deck, for the purpose of boarding a Sixty four that lay in the Bay. But the wind at both times failed me, & it became calm, so that I was obliged to return without effecting my purpose, as the enemy always got information of my movements. After this, they were so much affraid of being boarded, that they took a regiment on board from the Island, and kept them untill they had learnt that my plan was laid aside.
In the year 1779, Congress directed General Gates, who succeeded General Sullivan, to provide an armed vessel for the protection of the Bays and coast about Rhode Island. Accordingly a sloop was equiped named the Argo mounting ten six pounders; but as this sloop when equiped, could not be manned, General Gates requested me to take the command of her, as I was at that time popular with the seamen. I at first declined; because the command of a small sloop was not equal to that which a Lieut. Colonel ought to expect. But I was at length prevailed on by the General, as it was desirable to have the sloop manned.—It will be unnecessary for me to detail what was done by me in the course of my commanding that vessel, as I have a certificate from Genl. Gates which contains a summary of the most important, services that were performed by the Argo, while under my command, and which will come from that officer with a better grace, than from one immediately concerned: a copy of which certificate shall be furnished; but if the original be preferred, it can be had: I will only add, which I believe is not mentioned in the said certificate that the whole number of cannon, which I took in the several prizes amounted to ninety six, twenty of them twelve pounders, the rest sixes and fours.—That some of the privateers were double my own force, and all of them of greater force than my own: that in a battle fought with the privateer ship Dragon of fourteen guns, & which continued four hours & an half with great vigor on both sides, the ship did not surrender untill her mainmast was shot away just above the deck and tumbled into the sea: that in this battle I had twenty one killed and wounded; and when the enemy surrendered, the Argo was on the point of sinking, the water then in her hold being above the gun room floor.
Congress, as a reward for my services in this action & five others fought in the Argo, and some of them not much less severe, thought proper to appoint me to a captaincy in the Navy, for all the while I commanded the Argo, I was furnished with no other than a Lieutenant Colonel’s commission.
I shall now close, by observing that during our revolution Congress thought proper to reward my services, or, otherwise called merit, at three different times with promotion, that is to say, from a Captain in the army to a Major, and from that to a Lieut Colonel, & lastly, they gave me a commission in the Navy. I will not pretend to say I deserved all this notice from that honorable body; but I can say perfect truth, that I never directly or indirectly asked or solicited any appointment from with which I was honored under government. I defy all men to produce from the files or journals of Congress, either under the old confederation or under the present government any such application, made by me or by my friends in my behalf. Therefore, as the appointments with which I have been honored were the spontaneous effect produced by my real service, I shall always consider them as I always have done, the more honorable for me.

Silas Talbot